Title: From George Washington to William Smallwood, 8 July 1782
From: Washington, George
To: Smallwood, William


                  
                     Dear Sir
                     Head Qrs Newburgh July 8th 1782
                  
                  Altho’ the Levies of Maryland are considered as part of the Southern Army, & you an Officer under the immediate orders of Majr General Greene It is my wish, nevertheless, to receive regular Reports of the Progress you make in the Recruiting Service—and every other matter & thing relative to your Command—without these Reports I am unacquainted with my own strength, and how to make that disposition of the Troops which may be adjudged necessary, and wch the good of the Service may require.
                  You will be pleased therefore, and as the plan of the Campaign must speedily be determined on, to give me a Return of Your Troops—the appointments of them—How Armed—Cloathed &ca.  I am—Dr Sir Yr Most Obedt Serv.
                  
                     Go: Washington
                  
               